Exhibit 10

April 12, 2006

Christopher G. Marshall

669 Colville Road

Charlotte, NC 28207

Dear Christopher:

It is my pleasure to provide you with this letter formalizing our offer of
employment with Fifth Third. With your acceptance of this offer, you will assume
the position of Executive Vice President, Chief Financial Officer, - Bancorp
reporting directly to me.

Your biweekly salary will be $19,230.77, which is annualized to $500,000 and you
will be eligible for 4 weeks of vacation. In addition, you will receive a new
hire equity grant of $700,000. Please let me know how you would like this grant
allocated between restricted stock and SARS. The number of restricted shares you
receive will be determined based on the share price on the grant date. The
Restricted Stock and SARS have a four-year cliff-vesting period. You will be
granted this award the first day of the quarter following your start date. You
will also receive $10,000 of financial planning assistance annually.

As an Executive Vice President you will be eligible to participate in the
Executive Compensation Plan, which affords you the opportunity of earning
additional cash compensation. Within the Variable Compensation Program,
differing payout levels apply for achieving threshold, target or maximum
performance. Your target bonus opportunity will be 80%. The actual award will be
paid out in First Quarter 2007 based upon overall Fifth Third and individual
performance. Equity-based awards are also granted at this level. The long-term
equity target for your position is $1,200,000 and will begin with the Spring
2007 grant. The Variable Compensation and Long-Term Equity are awarded annually.

Fifth Third will also provide for your relocation to the Cincinnati area. We
will review the full relocation package at your convenience.

Your total compensation and benefits package includes our Profit Sharing
Plan. Fifth Third has traditionally shared its success directly with employees
on an annual basis. To date, Fifth Third has given over half a billion dollars
back to our employees in appreciation for their hard work and
effort. Participation in the Profit Sharing Plan will allow you to accumulate
wealth over the course of your career. The Bank’s contribution will range from
0% to 10% with a target of 4%, based on meeting or exceeding specified financial
goals. Additional information on this Profit Sharing Plan will be provided to
you.

You will also be eligible to defer 1% to 20% of your eligible earnings to our
401(k) Plan, after 30 days of employment. The Bank will match 100% of the first
4% deferred on a pre-tax basis. Additional information on the 401(k) Plan will
be provided to you.

In addition to the portion of your benefits that are paid by the Bank, you will
receive Benefit Choice Dollars. Benefit Choice Dollars are granted to eligible
employees after 30 days of employment. Eligible employees receive 4% of their
Benefits Salary up to $4,000 per year. Additional information on this Benefit
Choice Dollars Plan will also be provided to you.

In sum, the value of your first year compensation and benefits package (not
including relocation) approximates $2,870,000.

 

Salary

   $ 500,000  

New Hire Grant

   $ 700,000  

2006 Long Term Incentive Equity Award

   $ 1,200,000 *

Target Bonus (80%)

   $ 400,000 *

Profit Sharing (4% Target)

   $ 8,800 *

401(k) Match

   $ 8,800  

Benefit Choice Dollars

   $ 4,000  

Financial Planning

   $ 10,000  

Supplemental Retirement

   $ 38,400           

Total

   $ 2,870,000           

--------------------------------------------------------------------------------

* Target awards



--------------------------------------------------------------------------------

As we’ve discussed, our offer of employment and continued employment is
contingent upon your successful completion of Fifth Third’s employment screening
process, which includes a drug test, a government mandated background
investigation, as well as the execution of the enclosed Employment Addendum.
Upon acceptance of our offer, you will be provided further details regarding the
drug screening process and your start date.

As with all positions at Fifth Third, each of us is employed on an at-will basis
and no part of this letter should be construed to change that relationship. That
is, Fifth Third and each employee can terminate employment at any time. Fifth
Third also has the right to modify both its benefits and compensation plans in
its discretion.

Chris, we are pleased to offer you this position and are confident that your
employment with Fifth Third will be mutually rewarding. It is our understanding
that your start date would be mutually agreed upon.

We are excited about your joining our Fifth Third team and we look forward to
your acceptance of our offer and your contributions to the success of Fifth
Third. Please indicate your formal acceptance of this offer by signing this
correspondence and faxing back to Dana Ellis at 513-534-8621, returning the
original in the self addressed, enclosed envelope.

For questions regarding employee benefits, pay, or other Human Resource
information, please contact Peter Pesce at 513-534-7141.

Chris, I look forward to working with you.

Sincerely,

 

/s/ George A. Schaefer, Jr.

George A. Schaefer, Jr. President & CEO Fifth Third Bancorp

 

ACCEPTED & AGREED:    

/s/ Christopher G. Marshall

 

May 15, 2006        

  Christopher G. Marshall   Start Date      